Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 18-26 and 49 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation “the device”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the device” is interpreted as “a device” or “the mobile device”. Claims 19-26 are rejected as being dependent upon rejected base claims.

Claim 49 recites the limitation “the interface”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the interface” is interpreted as “an interface”. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-6, 9-13, 15, 18-19, 28-31, 34-37, 39-43, and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burkert (US 20170003519 A1).
	Regarding claim 1, Burkert (e.g., Figs. 1-5) discloses a system for controlling at least one focus aspect of adaptive spectacles (adaptive glasses 150) having at least one electrically-tunable lens (electrically-tunable lens 151), the system comprising: 
a housing (housing of mobile device 120), which is physically separate from the adaptive spectacles (adaptive glasses 150); 
a display screen (display screen 121) mounted in the housing (housing of mobile device 120) and configured to be viewed through the adaptive spectacles (adaptive glasses 150) by a person (user 110); 
a sensor (camera 122) mounted in the housing (housing of mobile device 120) and configured to detect a relative position of the adaptive spectacles (adaptive glasses 150) with respect to the display screen (display screen 121); 
an interface (communication interface 124; [0057]) configured to communicate with the adaptive spectacles (adaptive glasses 150); and  
a controller (processing unit 123) configured to: 
receive an input signal from the sensor (signal from camera 122; [0045]), the input signal being indicative of the relative position of the adaptive spectacles with respect to the display screen (e.g., Figs. 1-5; camera 122 detects a distance between the glasses 150 and the display screen 121 or whether the user 110 is moving his eyes and glasses and outputs a signal to the processing unit 123 for adjusting a focal length of the lens 151); and 
output, in response to the input signal, a command signal for sending to the adaptive spectacles via the interface to adjust the at least one focus aspect of the at least one electrically-tunable lens (e.g., Figs. 1-5; processing unit 123 receives a signal from the camera 122 and output a signal to the adaptive glasses 150 via the communication interface 124 to adjust a focal length of the lens 151).

Regarding claim 2, Burkert (e.g., Figs. 1-5) discloses the system according to claim 1, wherein the command signal (processing unit 123 output a control signal to the adaptive glasses 150) is indicative of at least one refractive power to which the at least one electrically- tunable lens will be adjusted (e.g., Fig. 5 and [0014]-[0014] and [0040]; adjustment of a focal lens of the lens 151).

Regarding claim 3, Burkert (e.g., Figs. 1-5) discloses the system according to claim 2, wherein the controller is configured to calculate, based on the relative position, the at least one refractive power to which the at least one electrically-tunable lens will be adjusted (e.g., Fig. 5 and [0040] and [0045]; adjustment of a focal lens of the lens 151 based on relative position).

Regarding claim 4, Burkert (e.g., Figs. 1-5) discloses the system according to claim 3, wherein the controller is configured to calculate the at least one refractive power, based on the relative position and a given visual accommodation capability of the person wearing the adaptive spectacles (e.g., Fig. 5 and [0040], [0045], [0051]-[0056]; adjustment of a focal lens of the lens 151 based on relative position and user eye condition).

Regarding claim 5, Burkert (e.g., Figs. 1-5) discloses the system according to claim 3, further comprising the adaptive spectacles (adaptive glasses 150), the adaptive spectacles being configured to receive the command signal and adjust the at least one electrically-tunable lens to provide the at least one refractive power (Figs. 1-5 and [0040], [0057]-[0058] and [0066]; control signal and adjustment of a focal lens of the lens 151).
Regarding claim 9, Burkert (e.g., Figs. 1-5) discloses the system according to claim 1, wherein the interface (communication interface 124), the controller (processing unit 123), the sensor (camera 122), and the display screen (display screen 121) are implemented in a mobile device (mobile device 120).

Regarding claim 10, Burkert (e.g., Figs. 1-5) discloses the system according to claim 9, wherein: the sensor includes a front-facing camera (front-facing camera 122; [0046]) disposed adjacent to the display screen (display screen 121); and the controller (processing unit 123) is configured to determine the relative position of the adaptive spectacles (adaptive glasses 150) with respect to the display screen (display screen 121) based on image analysis of images (image processing; e.g., [0045]-[0046] and [0048]) captured by the front-facing camera (camera 122) of the mobile device (mobile device 120).

Regarding claim 11, Burkert (e.g., Figs. 1-5) discloses the system according to claim 9, wherein the sensor includes a depth-sensor ([0048]; time of flight camera 122).

Regarding claim 12, Burkert (e.g., Figs. 1-5) discloses the system according to claim 1, wherein, the controller is configured to: determine when the person wearing the adaptive spectacles is viewing or using the display screen (e.g., Figs. 1 and 4); and in response to determining that the person wearing the adaptive spectacles is viewing or using the display screen: determine the relative position (e.g., Figs. 1 and 4-5 camera 122 detects a distance between the glasses 150 and the display screen 121 or whether the user 110 is viewing the display screen 121 or moving his eyes and glasses and outputs a signal to the processing unit 123); and prepare the command signal, based on the relative position, for sending to the adaptive spectacles to adjust the at least one focus aspect of the at least one electrically-tunable lens (e.g., Figs. 1 and 4-5; processing unit 123 receives a signal from the camera 122 and output a signal to the adaptive glasses 150 via the communication interface 124 to adjust a focal length of the lens 151).

Regarding claim 13, Burkert (e.g., Figs. 1-5) discloses the system according to claim 12, wherein the controller is configured to determine when the person wearing the adaptive spectacles is viewing the display screen based on analyzing an eye gaze direction of the person captured by the sensor (e.g., Figs. 1 and 4-5).

Regarding claim 15, Burkert (e.g., Figs. 1-7) discloses the system according to claim 12, wherein the controller is configured to determine when the person wearing the adaptive spectacles is using the display screen based on user interaction with a touch sensitive portion of the display screen (Figs. 4 and 6-7; touch display screen 121; [0044]).

Regarding claim 18, Burkert (e.g., Figs. 1-5) discloses a system for controlling adaptive spectacles (adaptive glasses 150), the system comprising: 
a mobile device (mobile device 120) including: 
a housing (housing of mobile device 120), which is physically separate from the adaptive spectacles (adaptive glasses 150); 
a display screen (display screen 121) mounted in the housing (housing of mobile device 120) and configured to be viewed through the adaptive spectacles (adaptive glasses 150) by a person (user 110); 
a sensor (camera 122) mounted in the housing (housing of mobile device 120) and configured to detect a relative position of the adaptive spectacles (adaptive glasses 150) with respect to the display screen (display screen 121); 
a first interface (communication interface 124; [0057]) configured to communicate with the adaptive spectacles (adaptive glasses 150); and 
a controller (processing unit 123) configured to: 
receive an input signal from a sensor (signal from camera 122; [0045]), the input signal being indicative of the relative position of the adaptive spectacles with respect to the display screen (e.g., Figs. 1-5; camera 122 detects a distance between the glasses 150 and the display screen 121 or whether the user 110 is moving his eyes and glasses and outputs a signal to the processing unit 123 for adjusting a focal length of the lens 151); and 
output in response to the input signal, a command signal for sending to the adaptive spectacles via the first interface (e.g., Figs. 1-5; processing unit 123 receives a signal from the camera 122 and output a signal to the adaptive glasses 150 via the communication interface 124 to adjust a focal length of the lens 151); and 
the adaptive spectacles (adaptive glasses 150) including: 
a spectacle frame (e.g., Figs. 2-3; lens frame); at least one electrically-tunable lens (electrically-tunable lens 151) mounted in the spectacle frame (e.g., Figs. 2-3; lens frame); 
a second interface (control circuit 153; [0042] and [0057]) configured to receive the command signal from the device (mobile device 120); and 
control circuitry (control circuit 153) configured to adjust the at least one focus aspect of the at least one electrically-tunable lens (lens 151) based on the command signal (e.g., Fig. 5 and [0042] and [0057]).

Regarding claim 19, Burkert (e.g., Figs. 1-5) discloses the system according to claim 18, wherein the command signal (processing unit 123 output a signal to the adaptive glasses 150) includes at least one refractive power to which the at least one electrically- tunable lens will be adjusted (e.g., Fig. 5 and [0014]-[0014] and [0040]; adjustment of a focal lens of the lens 151).

Regarding claim 28, Burkert (e.g., Figs. 1-5) discloses a method for controlling at least one focus aspect of adaptive spectacles (adaptive glasses 150) having at least one electrically-tunable lens (electrically-tunable lens 151), the method comprising: 
detecting, using a sensor (camera 122), a relative position of the adaptive spectacles (adaptive glasses 150) with respect to a display screen (display screen 121) configured to be viewed through the adaptive spectacles (adaptive glasses 150) by a person (user 110), the display screen (display screen 121) being mounted in a housing (housing of mobile device 120) with the sensor (camera 122), the housing (housing of mobile device 120) being physically separate from the adaptive spectacles (adaptive glasses 150); 
communicating with the adaptive spectacles (adaptive glasses 150); 
receiving an input signal from the sensor indicative of the relative position of the adaptive spectacles with respect to the display screen (e.g., Figs. 1-5; camera 122 detects a distance between the glasses 150 and the display screen 121 or whether the user 110 is moving his eyes and glasses and outputs a signal to the processing unit 123 for adjusting a focal length of the lens 151); and 
outputting, in response to the input signal, a command signal for sending to the adaptive spectacles to adjust the at least one focus aspect of the at least one electrically-tunable lens (e.g., Figs. 1-5; processing unit 123 receives a signal from the camera 122 and output a signal to the adaptive glasses 150 via the communication interface 124 to adjust a focal length of the lens 151).

Regarding claim 29, Burkert (e.g., Figs. 1-5) discloses the method according to claim 28, wherein the command signal (processing unit 123 output a control signal to the adaptive glasses 150) is indicative of at least one refractive power to which the at least one electrically- tunable lens will be adjusted (e.g., Fig. 5 and [0014]-[0014] and [0040]; adjustment of a focal lens of the lens 151).

Regarding claim 30, Burkert (e.g., Figs. 1-5) discloses the method according to claim 28, further comprising calculating, based on the relative position, at least one refractive power to which the at least one electrically-tunable lens will be adjusted (e.g., Fig. 5 and [0040] and [0045]; adjustment of a focal lens of the lens 151 based on relative position).

Regarding claim 31, Burkert (e.g., Figs. 1-5) discloses the method according to claim 28, further comprising calculating at least one refractive power, based on the relative position and a given visual accommodation capability of the person wearing the adaptive spectacles (e.g., Fig. 5 and [0040], [0045], [0051]-[0056]; adjustment of a focal lens of the lens 151 based on relative position and user eye condition).

Regarding claim 34, Burkert (e.g., Figs. 1-5) discloses the method according to claim 28, further comprising determining the relative position of the adaptive spectacles (adaptive glasses 150) with respect to the display screen (display screen 121) based on image analysis of images captured (image processing; e.g., [0045]-[0046] and [0048]).

Regarding claim 35, Burkert (e.g., Figs. 1-5) discloses the method according to claim 28, further comprising: determining when the person wearing the adaptive spectacles is viewing or using the display screen (e.g., Figs. 1 and 4); and in response to determining that the person wearing the adaptive spectacles is viewing or using the display screen: determining the relative position (e.g., Figs. 1 and 4-5 camera 122 detects a distance between the glasses 150 and the display screen 121 or whether the user 110 is viewing the display screen 121 or moving his eyes and glasses and outputs a signal to the processing unit 123); and preparing the command signal, based on the relative position, for sending to the adaptive spectacles to adjust the at least one focus aspect of the at least one electrically-tunable lens (e.g., Figs. 1 and 4-5; processing unit 123 receives a signal from the camera 122 and output a signal to the adaptive glasses 150 via the communication interface 124 to adjust a focal length of the lens 151).

Regarding claim 36, Burkert (e.g., Figs. 1-5) discloses the method according to claim 35, further comprising determining when the person wearing the adaptive spectacles is viewing the display screen based on analyzing an eye gaze direction of the person captured by the sensor (e.g., Figs. 1 and 4-5).

Regarding claim 37, Burkert (e.g., Figs. 1-5) discloses the method according to claim 35, further comprising determining when the person (user 110) wearing the adaptive spectacles (adaptive spectacles 150) is using the display screen (display screen 121) based on user interaction with a touch sensitive portion of the display screen (Figs. 4 and 6-7; touch display screen 121; [0044]).

Regarding claim 39, Burkert (e.g., Figs. 1-5) discloses a method for controlling adaptive spectacles (adaptive glasses 150), the method comprising: 
performing in a mobile device (mobile device 120) comprising a housing (housing of mobile device 120) which houses a sensor (camera 122) and a display screen (display screen 121); 
detecting, using the sensor (camera 122), a relative position of the adaptive spectacles (adaptive glasses 150) with respect to the display screen (display screen 121) configured to be viewed through the adaptive spectacles (adaptive glasses 150) by a person (user 110), the housing (housing of mobile device 120) being physically separate from the adaptive spectacles (adaptive glasses 150); 
communicating with the adaptive spectacles (adaptive glasses 150); 
receiving an input signal indicative of the relative position of the adaptive spectacles with respect to the display screen (e.g., Figs. 1-5; camera 122 detects a distance between the glasses 150 and the display screen 121 or whether the user 110 is moving his eyes and glasses and outputs a signal to the processing unit 123 for adjusting a focal length of the lens 151); and 
outputting, in response to the input signal, a command signal for sending to the adaptive spectacles to adjust the at least one focus aspect of the at least one electrically-tunable lens (e.g., Figs. 1-5; processing unit 123 receives a signal from the camera 122 and output a signal to the adaptive glasses 150 via the communication interface 124 to adjust a focal length of the lens 151); and 
the adaptive spectacles (adaptive glasses 150) adjusting the at least one focus aspect of at least one electrically-tunable lens (electrically-tunable lens 151) of the adaptive spectacles based on the command signal (control signal from processing unit 123).

Regarding claim 40, Burkert (e.g., Figs. 1-5) discloses the method according to claim 39, wherein the command signal (processing unit 123 output a control signal to the adaptive glasses 150) includes at least one refractive power to which the at least one electrically- tunable lens will be adjusted (e.g., Fig. 5 and [0014]-[0014] and [0040]; adjustment of a focal lens of the lens 151).

Regarding claim 41, Burkert (e.g., Figs. 1-5) discloses the method according to claim 39, further comprising calculating, based on the relative position, at least one refractive power to which the at least one electrically-tunable lens will be adjusted (e.g., Fig. 5 and [0040] and [0045]; adjustment of a focal lens of the lens 151 based on relative position)

Regarding claim 42, Burkert (e.g., Figs. 1-5) discloses the method according to claim 39, further comprising calculating at least one refractive power, based on the relative position and a given visual accommodation capability of the person (e.g., Fig. 5 and [0040], [0045], [0051]-[0056]; adjustment of a focal lens of the lens 151 based on relative position and user eye condition).

Regarding claim 43, Burkert (e.g., Figs. 1-5) discloses the method according to claim 41, further comprising adjusting the at least one electrically-tunable lens to provide the at least one refractive power (e.g., Fig. 5 and [0040], [0045], [0051]-[0056]; adjustment of a focal lens of the lens 151).

Regarding claim 48, Burkert (e.g., Figs. 1-7) discloses a software product, comprising a non- transient computer-readable medium in which program instructions are stored (e.g., Fig. 6 and [0074]; memory 602, computer-executable instructions 603), which instructions, when read by a central processing unit (CPU) (e.g., Figs. 6 and 1, and [0074]; processing unit 600 or 123), cause the CPU to: receive an input signal from a sensor (e.g., Figs. 1 and 4-5, camera 122), the input signal being indicative of a relative position of adaptive spectacles (adaptive glasses 150) with respect to a display screen (display screen 121), which is configured to be viewed through the adaptive spectacles (adaptive glasses 150) by a person (user 110), the display screen (display screen 121) being mounted in a housing (housing of mobile device 120) with the sensor (camera 122), the housing (housing of mobile device 120) being physically separate from the adaptive spectacles (adaptive glasses 150); and output, in response to the input signal, a command signal for sending to the adaptive spectacles to adjust the at least one focus aspect of the at least one electrically-tunable lens (e.g., Figs. 1-5; processing unit 123 or 600 receives a signal from the camera 122 and output a control signal to the adaptive glasses 150 via the communication interface 124 to adjust a focal length of the lens 151).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 6-8, 20-25, 32-33, 44-46 are rejected under 35 U.S.C. 103 as unpatentable over Burkert (US 20170003519 A1) in view of Yadin (WO 2015186010 A1).
Regarding claim 6, Burkert (e.g., Figs. 1-5) discloses the system according to claim 1, Burkert (e.g., Figs. 1-5) suggests wherein the command signal (control signal of electrically-tunable lens 151) is indicative of an optical center of the at least one electrically-tunable lens to which the at least one electrically-tunable lens is to be adjusted in order to align a line-of-sight of the person wearing the adaptive spectacles and viewing the display screen with the optical center of the at least one electrically-tunable lens (e.g., Fig. 4a; eye gazing direction of line-of-sight is aligned with optical center of lens 151). The examiner further cites Yadin as a reference. However, Yadin (e.g., Figs. 1-3) discloses an adaptive spectacles (adaptive spectacles 20) similar to that disclosed by Burkert, comprising: a spectacle frame (frame 25); at least one electrically-tunable lens (electrically-tunable lens 22 and 24); and a control circuitry (control circuitry 26) configured to adjust the at least one focus aspect of the at least one electrically-tunable lens (electrically-tunable lens 22 and 24), Yadin further discloses wherein the command signal (control signal of electrically-tunable lens 22 and 24) is indicative of an optical center of the at least one electrically-tunable lens to which the at least one electrically-tunable lens is to be adjusted in order to align a line-of-sight of the person wearing the adaptive spectacles and viewing the display screen with the optical center of the at least one electrically-tunable lens (page 11, lines 12-13, page 13, lines 23-25, page 13, line 29-page 14, line 2, page 16, lines 31-32, and page 11, lines 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert. The combination/motivation would be to provide an adaptive eyeglasses by controlling a lens for adjustable vision correction worn in front of an eye of a user of a device.

Regarding claim 7, Burkert in view of Yadin discloses the system according to claim 6, the combination of Burkert and Yadin discloses wherein the controller is configured to calculate the optical center of the at least one electrically-tunable lens based on the relative position so that the line-of- sight of the person wearing the adaptive spectacles and viewing the display screen is aligned with the optical center of the at least one electrically-tunable lens when the at least one electrically-tunable lens will be adjusted (Yadin, page 11, lines 12-13, page 13, lines 23-25, page 13, line 29-page 14, line 2, page 16, lines 31-32, and page 11, lines 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert for the same reason above.

Regarding claim 8, Burkert in view of Yadin discloses the system according to claim 7, the combination of Burkert and Yadin discloses the system further comprising the adaptive spectacles (adaptive spectacles 150 or 20), the adaptive spectacles being configured to receive the command signal and adjust the optical center of the at least one electrically-tunable lens to align the line-of-sight of the person wearing the adaptive spectacles and viewing the display screen with the optical center of the at least one electrically-tunable lens (page 11, lines 12-13, page 13, lines 23-25, page 13, line 29-page 14, line 2, page 16, lines 31-32, and page 11, lines 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert for the same reason above.

Regarding claim 20, Burkert (e.g., Figs. 1-5) discloses the system according to claim 18, but does not disclose wherein the control circuitry is configured to calculate, based on the relative position, at least one refractive power to which the at least one electrically-tunable lens will be adjusted. However, Yadin (e.g., Figs. 1-3) discloses an adaptive spectacles (adaptive spectacles 20) similar to that disclosed by Burkert, comprising: a spectacle frame (frame 25); at least one electrically-tunable lens (electrically-tunable lens 22 and 24); a second interface (control circuitry 26 including an interface; page 11, line 4); and a control circuitry (control circuitry 26) configured to adjust the at least one focus aspect of the at least one electrically-tunable lens (electrically-tunable lens 22 and 24), wherein the control circuitry (control circuitry 26) is configured to calculate, based on the relative position, at least one refractive power to which the at least one electrically-tunable lens will be adjusted (page 11, lines 8-12, page 13, lines 4-7, page 3, lines 8-14). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert. The combination/motivation would be to provide an adaptive eyeglasses by controlling a lens for adjustable vision correction worn in front of an eye of a user of a device.

Regarding claim 21, Burkert in view of Yadin discloses the system according to claim 20, Yadin (e.g., Figs. 1-3) discloses wherein the control circuitry (control circuitry 26) is configured to calculate the at least one refractive power, based on the relative position and a given visual accommodation capability of the person (page 11, lines 8-12, page 13, lines 4-7, page 3, lines 8-14, and page 8, lines 5-6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert. The combination/motivation would be to provide an adaptive eyeglasses by controlling a lens for adjustable vision correction worn in front of an eye of a user of a device.

Regarding claim 22, Burkert in view of Yadin discloses the system according to claim 20, Yadin (e.g., Figs. 1-3) discloses wherein the control circuitry (control circuitry 26) is configured to adjust the at least one electrically-tunable lens to provide the at least one refractive power. (page 11, lines 8-12, page 13, lines 4-7, page 3, lines 8-14, and page 8, lines 5-6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert. The combination/motivation would be to provide an adaptive eyeglasses by controlling a lens for adjustable vision correction worn in front of an eye of a user of a device.

Regarding claim 23, Burkert in view of Yadin discloses the system according to claim 18, Burkert (e.g., Figs. 1-5) suggests wherein the command signal (control signal of electrically-tunable lens 151) includes an indication of an optical center of the at least one electrically-tunable lens to which the at least one electrically-tunable lens is to be adjusted in order to align a line-of-sight of the person wearing the adaptive spectacles and viewing the display screen with the optical center of the at least one electrically-tunable lens (e.g., Fig. 4a; eye gazing direction of line-of-sight is aligned with optical center of lens 151). The examiner further cites Yadin as a reference. Yadin (e.g., Figs. 1-3) discloses wherein the command signal includes an indication of an optical center of the at least one electrically-tunable lens to which the at least one electrically-tunable lens is to be adjusted in order to align a line-of-sight of the person wearing the adaptive spectacles and viewing the display screen with the optical center of the at least one electrically-tunable lens (page 11, lines 12-13, page 13, lines 23-25, page 13, line 29-page 14, line 2, page 16, lines 31-32, and page 11, lines 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert. The combination/motivation would be to provide an adaptive eyeglasses by controlling a lens for adjustable vision correction worn in front of an eye of a user of a device.

Regarding claim 24, Burkert in view of Yadin discloses the system according to claim 20, Yadin (e.g., Figs. 1-3) discloses wherein the control circuitry (control circuitry 26) is configured to calculate an optical center of the at least one electrically-tunable lens based on the relative position so that a line-of-sight of the person wearing the adaptive spectacles and viewing the display screen is aligned with the optical center of the at least one electrically-tunable lens when the at least one electrically-tunable lens will be adjusted (page 11, lines 12-13, page 13, lines 23-25, page 13, line 29-page 14, line 2, page 16, lines 31-32, and page 11, lines 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert. The combination/motivation would be to provide an adaptive eyeglasses by controlling a lens for adjustable vision correction worn in front of an eye of a user of a device.

Regarding claim 25, Burkert in view of Yadin discloses the system according to claim 24, Yadin (e.g., Figs. 1-3) discloses wherein the control circuitry (control circuitry 26) is configured to adjust the optical center of the at least one electrically-tunable lens to align the line-of-sight of the person wearing the adaptive spectacles and viewing the display screen with the optical center of the at least one electrically- tunable lens (page 11, lines 12-13, page 13, lines 23-25, page 13, line 29-page 14, line 2, page 16, lines 31-32, and page 11, lines 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert for the same reason above.

Regarding claim 32, Burkert (e.g., Figs. 1-5) discloses the method according to claim 28, Burkert (e.g., Figs. 1-5) suggests wherein the command signal (control signal of electrically-tunable lens 151) is indicative of an optical center of the at least one electrically-tunable lens to which the at least one electrically-tunable lens is to be adjusted in order to align a line-of-sight of the person wearing the adaptive spectacles and viewing the display screen with the optical center of the at least one electrically-tunable lens (e.g., Fig. 4a; eye gazing direction of line-of-sight is aligned with optical center of lens 151). The examiner further cites Yadin as a reference. However, Yadin (e.g., Figs. 1-3) discloses a method similar to that disclosed by Berkurt, wherein the command signal (control signal of electrically-tunable lens 22 and 24) is indicative of an optical center of the at least one electrically-tunable lens to which the at least one electrically-tunable lens is to be adjusted in order to align a line-of-sight of the person wearing the adaptive spectacles and viewing the display screen with the optical center of the at least one electrically-tunable lens (page 11, lines 12-13, page 13, lines 23-25, page 13, line 29-page 14, line 2, page 16, lines 31-32, and page 11, lines 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert. The combination/motivation would be to provide an adaptive eyeglasses by controlling a lens for adjustable vision correction worn in front of an eye of a user of a device.

Regarding claim 33, Burkert in view of Yadin discloses the method according to claim 28, the combination of Burkert and Yadin discloses the method further comprising calculating an optical center of the at least one electrically-tunable lens based on the relative position so that a line-of- sight of the person wearing the adaptive spectacles and viewing the display screen is aligned with the optical center of the at least one electrically-tunable lens when the at least one electrically-tunable lens will be adjusted (Yadin, page 11, lines 12-13, page 13, lines 23-25, page 13, line 29-page 14, line 2, page 16, lines 31-32, and page 11, lines 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert for the same reason above.

Regarding claim 44, Burkert (e.g., Figs. 1-5) discloses the method according to claim 39, Burkert (e.g., Figs. 1-5) suggests wherein the command signal (control signal of electrically-tunable lens 151) includes an indication of an optical center of the at least one electrically-tunable lens to which the at least one electrically-tunable lens is to be adjusted in order to align a line-of-sight of the person wearing the adaptive spectacles and viewing the display screen with the optical center of the at least one electrically-tunable lens (e.g., Fig. 4a; eye gazing direction of line-of-sight is aligned with optical center of lens 151). The examiner further cites Yadin as a reference. However, Yadin (e.g., Figs. 1-3) discloses a method similar to that disclosed by Berkurt, wherein the command signal (control signal of electrically-tunable lens 22 and 24) includes an indication of an optical center of the at least one electrically-tunable lens to which the at least one electrically-tunable lens is to be adjusted in order to align a line-of-sight of the person wearing the adaptive spectacles and viewing the display screen with the optical center of the at least one electrically-tunable lens (page 11, lines 12-13, page 13, lines 23-25, page 13, line 29-page 14, line 2, page 16, lines 31-32, and page 11, lines 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert. The combination/motivation would be to provide an adaptive eyeglasses by controlling a lens for adjustable vision correction worn in front of an eye of a user of a device.

Regarding claim 45, Burkert in view of Yadin discloses the method according to claim 39, the combination of Burkert and Yadin discloses the method further comprising further comprising calculating an optical center of the at least one electrically-tunable lens based on the relative position so that a line-of- sight of the person wearing the adaptive spectacles and viewing the display screen is aligned with the optical center of the at least one electrically-tunable lens when the at least one electrically-tunable lens will be adjusted (Yadin, page 11, lines 12-13, page 13, lines 23-25, page 13, line 29-page 14, line 2, page 16, lines 31-32, and page 11, lines 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert for the same reason above.

Regarding claim 46, Burkert in view of Yadin discloses the method according to claim 45, the combination of Burkert and Yadin discloses the method further comprising adjusting the optical center of the at least one electrically-tunable lens to align the line-of- sight of the person wearing the adaptive spectacles and viewing the display screen with the optical center of the at least one electrically-tunable lens(page 11, lines 12-13, page 13, lines 23-25, page 13, line 29-page 14, line 2, page 16, lines 31-32, and page 11, lines 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yadin to the system of Burkert for the same reason above.

9.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Burkert (US 20170003519 A1) in view of Fursich (US 20160209647 A1).
Regarding claim 14, Burkert (e.g., Figs. 1-5) discloses the system according to claim 13, but does not disclose wherein the sensor is implemented as part of a vehicle gaze detection system and the display screen is implemented as part of a vehicle instrument panel. However, Fursich (e.g., Figs. 6, 7 and 11) a system wherein the sensor is implemented as part of a vehicle gaze detection system and the display screen is implemented as part of a vehicle instrument panel (e.g., Figs. 6, 7 and 11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Burkert with Fursich, which would provide an adaptive eyeglasses for adjustable vision correction for a  vehicle driver.

10.	Claims 16 and 26 are rejected under 35 U.S.C. 103 as unpatentable over Burkert (US 20170003519 A1) in view of Macnamara (US 20180136486 A1).
Regarding claim 16, Burkert (e.g., Figs. 1-5) discloses the system according to claim 6, Burkert discloses wherein: the controller is configured to correct the relative position based on the orientation reading (Figs. 1 and 4-5; adjustment of focal length in accordance with eye gazing direction), but does not disclose the interface is configured to receive an orientation reading from the adaptive spectacles. However, Macnamara (e.g., Figs. 3-6 and 12) discloses a system, wherein the interface is configured to receive an orientation reading from the adaptive spectacles (e.g., Fig. 12, S1206-1208; [0108] and [0178]; sensor 39 detects orientation due to movement of user’s head and eyes), the controller is configured to correct the relative position based on the orientation reading ([0176]-[0180] and [0189]-[0190]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Burkert with Macnamara. The combination/motivation would be to provide an adaptive eyeglasses by controlling a lens for adjustable vision correction of a user in accordance with user movements.

Regarding claim 26, Burkert (e.g., Figs. 1-5) discloses the system according to claim 18, Burkert discloses wherein: the controller is configured to correct the relative position based on the orientation reading (Figs. 1 and 4-5; adjustment of focal length in accordance with eye gazing direction), but does not disclose the first interface is configured to receive an orientation reading from the adaptive spectacles. However, Macnamara (e.g., Figs. 3-6 and 12) discloses a system, wherein the first interface is configured to receive an orientation reading from the adaptive spectacles. ([0176]-[0180] and [0189]-[0190]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Burkert with Macnamara. The combination/motivation would be to provide an adaptive eyeglasses by controlling a lens for adjustable vision correction of a user in accordance with user movements.

11.	Claims 17, 27, 38, 47, and 49 are rejected under 35 U.S.C. 103 as unpatentable over Burkert (US 20170003519 A1) in view of Huang (US 20130128229 A1).
Regarding claim 27, Burkert (e.g., Figs. 1-5) discloses a system for managing eye therapy via at least one focus aspect of adaptive spectacles (adaptive spectacles 150) having at least one electrically-tunable lens (electrically-tunable lens 151), the system comprising: an interface (communication interface 124; [0057]) configured to communicate with the adaptive spectacles (adaptive spectacles 150); and a controller (processing unit 123) configured to: calculate at least one refractive power to which the at least one electrically-tunable lens will be adjusted at least based on a given visual accommodation capability to which the person is to be challenged (e.g., Fig. 5 and [0040], [0051]-[0053]; adjustment of focal lens of electrically-tunable lens 151 of adaptive spectacles 150 in accordance with user eye condition); and output, to the adaptive spectacles (adaptive spectacles 150) via the interface (communication interface 124), a command signal including the at least one refractive power to which the at least one electrically- tunable lens will be adjusted (e.g., Figs. 1-5 and [0051]-[0053]; processing unit 123 output a control signal to the adaptive glasses 150 via the communication interface 124 to adjust a focal length of the electrically- tunable lens 151 in accordance with user eye condition). 
Burkert (e.g., Figs. 1-5) discloses display contents such as texts in the display device 120 are used as an eye therapy application for testing user eye condition and adjusting a focal length of the adaptive spectacles 150 accordingly ([0053]). Burkert does not disclose a processor configured to execute an eye therapy software application to display a plurality of images on a display screen, the plurality of images being generated to challenge a visual accommodation capability of the person. However, Huang (e.g., Figs. 1-4 and 25) discloses a system for managing eye therapy via at least one focus aspect of spectacles, wherein a processor configured to execute an eye therapy software application to display a plurality of images on a display screen, the plurality of images being generated to challenge a visual accommodation capability of the person (e.g., Figs. 10-20; a plurality of images are displayed on a display screen, which are used to challenge a visual accommodation capability of the person). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Huang to the mobile device of Burkert. The combination/motivation would be to provide a mobile devices for eye test application and a self-determination of eyeglass adjustment via mobile computing devices to restore user visual acuity.

Regarding claim 17, Burkert (e.g., Figs. 1-5) discloses the system according to claim 6, wherein the controller is configured to: calculate at least one refractive power to which the at least one electrically-tunable lens will be adjusted based on the relative position and a given visual accommodation capability to which the person is to be challenged; and prepare the command signal to include the at least one refractive power to which the at least one electrically-tunable lens will be adjusted (e.g., Fig. 5 and [0051]-[0053]; eye therapy). Burkert (e.g., Figs. 1-5) discloses display contents such as texts in the display device 120 are used as an eye therapy application for testing user eye condition and adjusting a focal length of the adaptive spectacles 150 accordingly ([0053]). Burkert does not disclose a processor configured to execute an eye therapy software application to display a plurality of images on the display screen, the plurality of images being generated to challenge a visual accommodation capability of the person. However, Huang (e.g., Figs. 1-4 and 25) discloses a system for managing eye therapy via at least one focus aspect of spectacles, wherein a processor configured to execute an eye therapy software application to display a plurality of images on the display screen, the plurality of images being generated to challenge a visual accommodation capability of the person (e.g., Figs. 10-20; a plurality of images are displayed on a display screen, which are used to challenge a visual accommodation capability of the person). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Huang to the mobile device of Burkert. The combination/motivation would be to provide a mobile devices for eye test application and a self-determination of eyeglass adjustment via mobile computing devices to restore user visual acuity.

Regarding claim 38, Burkert (e.g., Figs. 1-5) discloses the method according to claim 28, further comprising: calculating at least one refractive power to which the at least one electrically-tunable lens will be adjusted based on the relative position and a given visual accommodation capability to which the person is to be challenged; and preparing the command signal to include the at least one refractive power to which the at least one electrically-tunable lens will be adjusted (e.g., Figs. 1-5 and [0040], [0051]-[0053]; processing unit 123 generates a control signal corresponding to a focal length adjustment of the electrically- tunable lens 151 in accordance with user eye condition). Burkert (e.g., Figs. 1-5) discloses display contents such as texts in the display device 120 are used as an eye therapy application for testing user eye condition and adjusting a focal length of the adaptive spectacles 150 accordingly ([0053]). Burkert does not disclose executing an eye therapy software application to display a plurality of images on the display screen, the plurality of images being generated to challenge a visual accommodation capability of the person. However, Huang (e.g., Figs. 1-4 and 25) discloses a method for managing eye therapy via at least one focus aspect of spectacles, comprising: executing an eye therapy software application to display a plurality of images on the display screen, the plurality of images being generated to challenge a visual accommodation capability of the person (e.g., Figs. 10-20; a plurality of images are displayed on a display screen, which are used to challenge a visual accommodation capability of the person). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Huang to the mobile device of Burkert. The combination/motivation would be to provide a mobile devices for eye test application and a self-determination of eyeglass adjustment via mobile computing devices to restore user visual acuity.

Regarding claim 47, Burkert (e.g., Figs. 1-5) discloses a method for managing eye therapy via at least one focus aspect of adaptive spectacles (adaptive glasses 150) having at least one electrically-tunable lens (electrically-tunable lens 151), the method comprising: communicating with the adaptive spectacles (adaptive glasses 150 and communication interface 124; [0057]); calculating at least one refractive power to which the at least one electrically-tunable lens will be adjusted at least based on a given visual accommodation capability to which the person is to be challenged; and outputting, to the adaptive spectacles via the interface, a command signal including the at least one refractive power to which the at least one electrically- tunable lens will be adjusted (e.g., Figs. 1-5 and [0040], [0051]-[0053]; processing unit 123 output a control signal to the adaptive glasses 150 via the communication interface 124 to adjust a focal length of the electrically- tunable lens 151 in accordance with user eye condition).

Burkert (e.g., Figs. 1-5) discloses display contents such as texts in the display device 120 are used as an eye therapy application for testing user eye condition and adjusting a focal length of the adaptive spectacles 150 accordingly ([0053]). Burkert does not disclose executing an eye therapy software application to display a plurality of images on a display screen, the plurality of images being generated to challenge a visual accommodation capability of the person. However, Huang (e.g., Figs. 1-4 and 25) discloses a method for managing eye therapy via at least one focus aspect of spectacles, comprising: executing an eye therapy software application to display a plurality of images on a display screen, the plurality of images being generated to challenge a visual accommodation capability of the person (e.g., Figs. 10-20; a plurality of images are displayed on a display screen, which are used to challenge a visual accommodation capability of the person). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Huang to the mobile device of Burkert. The combination/motivation would be to provide a mobile devices for eye test application and a self-determination of eyeglass adjustment via mobile computing devices to restore user visual acuity.

Regarding claim 49, Burkert (e.g., Figs. 1-7) discloses a software product, comprising a non- transient computer-readable medium in which program instructions are stored, which instructions (e.g., Fig. 6 and [0074]; memory 602, computer-executable instructions 603), when read by a central processing unit (CPU) (e.g., Figs. 6 and 1, and [0074]; processing unit 600 or 123), cause the CPU to: communicate with adaptive spectacles (adaptive glasses 150) having at least one electrically-tunable lens (electrically-tunable lens 151); calculate at least one refractive power to which the at least one electrically-tunable lens will be adjusted at least based on a given visual accommodation capability to which the person is to be challenged; and output, to the adaptive spectacles via the interface, a command signal including the at least one refractive power to which the at least one electrically- tunable lens will be adjusted (e.g., Figs. 1-5 and [0040], [0051]-[0053]; processing unit 123 output a control signal to the adaptive glasses 150 via the communication interface 124 to adjust a focal length of the electrically- tunable lens 151 in accordance with user eye condition).

Burkert (e.g., Figs. 1-5) discloses display contents such as texts in the display device 120 are used as an eye therapy application for testing user eye condition and adjusting a focal length of the adaptive spectacles 150 accordingly ([0053]). Burkert does not disclose a central processing unit (CPU) is configured to execute an eye therapy software application to display a plurality of images on a display screen, the plurality of images being generated to challenge a visual accommodation capability of the person. However, Huang (e.g., Figs. 1-4 and 25) discloses a software product for managing eye therapy, comprising a non-transient computer-readable medium in which program instructions are stored (e.g., Fig. 25, [0090] and [0095]), which instructions, when read by a central processing unit (CPU) (e.g., Fig. 25, [0090] and [0095]), cause the CPU to: execute an eye therapy software application to display a plurality of images on a display screen, the plurality of images being generated to challenge a visual accommodation capability of the person (e.g., Figs. 10-20; a plurality of images are displayed on a display screen, which are used to challenge a visual accommodation capability of the person). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Huang to the mobile device of Burkert. The combination/motivation would be to provide a mobile devices for eye test application and a self-determination of eyeglass adjustment via mobile computing devices to restore user visual acuity.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691